Citation Nr: 0708242	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-27 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for thoracic outlet 
syndrome.

2. Entitlement to an initial increased rating for multiple 
sclerosis, with paresthesia of the lower extremities and 
balance problems, currently rated as 30 percent disabling.

3. Entitlement to service connection for restrictive lung 
disease.

4. Entitlement to an initial increased rating for status post 
right ankle strains, currently rated as 10 percent disabling.

5. Entitlement to an initial compensable rating for 
hypertension.

6. Entitlement to an initial compensable rating for gastro-
esophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to April 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  The case is currently under the jurisdiction of 
the Cleveland, Ohio RO.

The claim of entitlement to service connection for 
restrictive lung disease and the four increased rating issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no competent and probative evidence that the veteran 
currently has a back condition, to include thoracic outlet 
syndrome, relatable to any remote incident of service. 




CONCLUSION OF LAW

The veteran's claimed thoracic outlet syndrome was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1101, 1131, 1112, 1113, and 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here the veteran alleges that his back condition, 
specifically thoracic outlet syndrome, was first diagnosed 
in-service and has continued since.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Service medical records indicate the veteran's periodic 
complaints of cervical and thoracic back pain, especially 
from March to May 1992. At that time, the medical records 
indicate wanting to rule out thoracic outlet syndrome, 
cervical disk disease, and cervical spine degenerative joint 
disease with radiculopathy. Tests, including x-rays, could 
not confirm either thoracic outlet syndrome or cervical disk 
disease. The symptoms were especially peculiar given the 
veteran's age and the fact that he had sustained no injury. 
Indeed, it is apparent from the record as a whole that the 
veteran's back problems may have been red herrings to his 
ultimate diagnosis of multiple sclerosis. His exit 
examination noted no back abnormalities. Therefore, to the 
extent the veteran had thoracic outlet syndrome, or any back 
condition, the condition clearly resolved itself prior to 
discharge.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran has a current back 
condition related to his in-service complaints and 
treatments. The Board concludes he does not. Indeed, the 
veteran does not have a current diagnosis of any back 
condition, to include thoracic outlet syndrome.

After service, the veteran was afforded an internal medicine 
evaluation in January 2003 where the doctor diagnosed the 
veteran with thoracic outlet syndrome, but noted the 
condition to be "...asymptomatic at this time and has probably 
resolved."

The veteran was also afforded a VA examination in May 2004 
where the veteran was found to have full range of motion of 
his cervical spine and no tremors or fasciculations of the 
muscles. The examiner noted the veteran's subjective 
complaints of back spasms, but could not verify a diagnosis 
by any test. In short, the veteran was not found to have a 
current back condition.

The Board has considered the veteran's statements regarding 
continuous back pain during and since service. Regrettably, 
an underlying requirement of service-connection is that there 
is medical evidence of a current disability. Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There 
is no such evidence of an underlying disorder here. 

In summary, the Board finds that the evidence of record does 
not show that the veteran has a current back condition, to 
include thoracic outlet syndrome, and therefore service-
connection is not warranted. Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in January 2003.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The January 2003 letter did not 
specifically tell the veteran to provide any evidence in his 
possession, but the letter did tell him the specific types of 
evidence VA needed from him and that it was his ultimate 
responsibility to ensure all necessary evidence was received. 
Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination to obtain an 
opinion as to whether he currently has a back condition due 
to his military service. Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004). Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the veteran currently has the claimed 
condition. This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for thoracic outlet 
syndrome is denied.


REMAND

Service Connection Claim (Restrictive Lung Disease)

The veteran alleges that he was first diagnosed with 
restrictive lung disease during service and has had the 
disease ever since service.

His service medical records confirm a diagnosis of "mixed 
restrictive and small airway obstructive defect" as early as 
February 1984. The veteran's chest x-rays at that time were 
found to be within normal limits. The veteran's complaints of 
chest pain and shortness of breath, however, continued 
throughout his twenty year service. At various times, such as 
in July 1991 and March 2001, the veteran's examinations found 
no diagnosable defect and his chest pain "of unknown 
etiology" was noted. The July 1991 periodic examination, 
moreover, noted the veteran's prior diagnosis of 
"restrictive lung disease." At other times, however, such 
as a February 1984 medical note and the veteran's May 1988 
periodic examination, diagnosed the veteran with "mixed 
restrictive and small airway obstructive defect" and 
"abnormal PFT due to small airway" respectively. The 
veteran was also treated for an upper respiratory infection, 
bronchitis and seasonal allergies at various times during his 
twenty years of military service. 

Shortly after service, the veteran was afforded an internal 
medicine evaluation in January 2003. The evaluation notes the 
veteran's 1984 diagnosis, noting the disease was probably 
long-standing but not noted on his military physical 
examination. Pulmonary function tests revealed "moderate 
severe restriction." The examiner noted that the veteran's 
effort on these tests was "very good" and that there were 
"no discrepancies between the PFT findings and the clinical 
examination." The interpretation of the tests results was 
"combined obstructive and restrictive defect." The examiner 
diagnosed the veteran with "restrictive lung disease" but 
noted that the underlying pathology is not apparent and noted 
no further lung pathology.

Similarly, a May 2004 x-ray found no acute pulmonary disease 
noting, "Lungs are unremarkable excepting some old healed 
granulomatous disease." The accompanying VA examinations do 
not comment on the veteran's continued complaints of chest 
pain and shortness of breath, nor do they comment on the 
veteran's past pulmonary function test results.

The medical evidence is ambiguous as to whether the veteran 
currently has a lung condition. While the January 2003 
examiner notes a diagnosis of "restrictive lung disease" it 
is unclear whether the diagnosis is based on history or 
present disease. It is further ambiguous in light of the May 
2004 chest x-rays. Both the veteran's in-service and post-
service pulmonary function test results were abnormal, but 
again, the veteran's current condition is unclear. A new VA 
examination is indicated.



Increased Rating Claims

After the October 2004 Supplemental Statement of the Case 
(SSOC), the veteran submitted a statement alleging all of his 
various conditions, but especially his MS, have worsened 
considerably since he was last examined. He indicated seeing 
an independent neurologist "recently" concerning his 
unemployability and included a form from the VA Vocational 
Rehabilitation and Counseling Division requesting further 
medical services from the local VA medical center to 
ascertain the veteran's "neuropsychological limitations as 
the may impact employability."

It is unclear what if any medical services were actually 
rendered in response to this either by the local VA medical 
center or by the independent neurologist, but the RO should 
make an effort to obtain any recent medical records from the 
VA medical center and from any identified private doctor. The 
RO should also make an effort to obtain any and all records 
from the VA vocational rehabilitation and counseling 
division. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(indicating that federal records are considered part of the 
record on appeal since they are within VA's constructive 
possession).

The veteran's statement and identification of possible 
additional treatment also raises concern that the latest 
medical findings in the record do not reflect the current 
severity of the veteran's various service-connected 
conditions. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the veteran was afforded appropriate VA examinations for his 
MS, right ankle condition, hypertension and GERD in May 2004, 
nearly three years ago. New VA examinations are indicated. 



Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent. 

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Dayton, Ohio from 2003 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  Obtain the veteran's vocational 
rehabilitation records from the 
Vocational Rehabilitation and Counseling 
Division, CBLD Building Suite 210-A, 36 
East Seventh Street, Cincinnati, Ohio 
45202. All efforts to obtain the records 
should be fully documented, and the 
facility must provide a negative response 
if records are not available.

4.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any 
private doctor for treatment of any of 
his service-connected conditions. These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.



5.  After obtaining the above records, to 
the extent available, schedule the 
veteran for appropriate examinations to 
evaluate the current severity of his 
service-connected MS, right ankle 
condition, hypertension and GERD. 

6. After obtaining the above records, to 
the extent available, schedule the 
veteran for an appropriate examination to 
determine the extent and likely etiology 
of any lung condition found. 

The examiner should indicate whether the 
veteran currently has a chronic lung 
condition, and, if so, whether it is as 
likely as not related to disease or 
injury shown during military service.  
The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation 
resolving any conflicting medical 
opinions rendered, specifically those of 
the January 2003 internal medicine 
evaluation and the May 2004 chest x-ray 
report.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

7.  After the above is complete, 
readjudicate the veteran's claims.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


